UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6286



DAVID S. ADAMS,

                                            Petitioner - Appellant,

          versus

WARDEN, NOTTOWAY CORRECTIONAL CENTER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-866)


Submitted:   September 17, 1996           Decided:   October 9, 1996


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


David S. Adams, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed pursuant to 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate. We dismiss the appeal on the reasoning of the
district court. Adams v. Warden, No. CA-95-866 (W.D. Va. Feb. 15,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2